Citation Nr: 1702198	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-41 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.  


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel












INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986 and May 1988 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.

The issue was previously remanded by the Board in April 2015 and May 2016 for additional development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a right knee disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

A right knee disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by an October 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the most recent remand, the Veteran's duty status in June 1988 was obtained, and a May 2016 addendum was obtained to the May 2015 VA examination report.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Facts and analysis

The Veteran asserts entitlement to service connection for a right knee condition.  Specifically, he contends that his right knee condition is related to a June 1988 in-service injury.  See e.g., Veteran's statements received June 15, 2006 (injured aboard the U.S.S. Abraham Lincoln) and dated May 14, 2008 (right knee was injured in June 1988).  

The Veteran has a current diagnosis of a right knee anterior cruciate ligament tear and knee joint osteoarthritis.  See May 2015 VA examination.  

As an initial matter, the Board observes that arthritis was not manifested during service or within one year of the Veteran's separation from active duty in 1991.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that a right knee condition is etiologically related to service.  

Service treatment records (STRs) reflect that during the Veteran's second period of service, in June 1988 aboard the U.S.S. Abraham Lincoln, the Veteran twisted his knee while crawling through a small space on the boat.  He hit his knee and had acute pain and swelling.  It hurt to flex and put weight on it.  The Veteran indicated that the pain was in the medial aspect of his knee.  On observation, the knee did not have edema or effusion, but had a mild tender medial collateral ligament area.  The Veteran was assessed with a medial collateral ligament strain of the right knee.  Although an exit examination for the Veteran's second period of service is not of record, the Board finds it significant that there are no further complaints or treatment for any right knee condition, despite various treatment after the 1988 incident through 1991 for other conditions such as asthma, viral syndromes, a possible chest related disability, and a mole.  See e.g., records dated November 14, 1989 (viral gastroenteritis), January 22, 1991 (viral syndrome), April 12, 1991 (opinion regarding a chest related disability), July 11, 1991 (asthma), and August 7, 1991 (mole on back).  Although the STRs support an in-service injury, there is no indication of any chronic knee condition after 1988.  

The first post-service indication of any right knee trouble is dated in 2000 and is related to a post-service injury, nearly 9 years post service.  In this regard, private treatment records reflect that the Veteran injured his right knee in approximately July 2000 when he took a mis-step on a baseball field and twisted his knee.  He denied any other injury or complaints.  See private treatment record dated August 14, 2001.    

VA treatment records reflect right knee pain complaints from January 2004 and beyond.  The Veteran had a right knee arthroscopy in December 2005 and again in September 2006 due to a re-injury.  See e.g., VA treatment record dated January 24, 2013.  

The passage of nearly 10 years between discharge from active service and the lack of medical documentation of a claimed disability, while not conclusive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Veteran was afforded a VA knee examination in May 2015.  The Veteran described his June 1988 injury and stated that he was on crutches for two weeks.  In 2001, he re-injured his knee again while playing a sport and was diagnosed with an acute tear of the right medial meniscus and anterior cruciate ligament.  He had an arthroscopy in December 2005 and had a partial medial meniscectomy and chondroplasty of the right medial femoral condyle.  He re-injured his knee again in 2006 and had a second arthroscopy done in September 2006 for resection of a partial medial meniscectomy of the right knee and right anterior cruciate ligament tear.  The VA examiner opined the Veteran's anterior cruciate ligament tear status post repair, partial meniscectomy, and osteoarthritis were not caused by or related to the claimed in-service injury, event or illness, including the 1988 active duty injury.  The VA examiner rationalized that the records revealed a post-service injury from 2001 with a diagnosis of an anterior cruciate ligament tear and right medial meniscus tear.  Surgery was for the repair of these conditions.   

The May 2015 VA examiner provided a VA addendum opinion in May 2016.  The VA examiner again opined the Veteran's right knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner highlighted that the Veteran sustained a right knee injury in 1988 and was diagnosed with a strain.  The examiner detailed that the Veteran was on crutches for two weeks and that the condition got better.  Post-service, the Veteran then reinjured his right knee playing softball and it was diagnosed as an ACUTE tear of the right medial meniscus and anterior cruciate ligament.  He had arthroscopy and another re-injury in 2006, also post-service that required a second arthroscopy.  The Veteran reported constant right knee pain since 2006 and osteoarthritis was diagnosed in 2012.  

The Board finds the 2015 VA examiner's opinion with 2016 addendum to be of great probative weight as the opinion was based on a review of the claims file, history from the Veteran, a thorough examination (from 2015), and included references to pertinent evidence of record.  The examiner offered the possible likely cause of the Veteran's right knee conditions (the post-service injury) in addition to providing a negative direct nexus opinion.  

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (West 2014) (claimant bears responsibility to support a claim for VA benefits).

As to the Veteran's belief that his current right knee problems are related to his service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation is a medically complex question that extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

On balance, the weight of the evidence is against the claim.  As the evidence of record is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to service connection for a right knee disability is denied.


ORDER

Entitlement to service connection for a right knee disability is denied. 








____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


